Barker, J.
Without passing upon the question of notice, the plaintiff’s exceptions must be overruled. Upon the evidence, no cause of action is shown, either at common law or under the statute. The plaintiff’s intestate voluntarily undertook the very dangerous work of whitewashing the walls and the ceiling of a card-room, while the machinery was in operation. The dangers to which this work exposed him were open and obvious. He was capable of fully understanding them, and must be taken to have comprehended them. Besides this, he had been specially cautioned to look out for the pulleys and shafting, and it was by coming in contact with a shaft, apparently as a result of losing his balance while at work standing upon an elevated wooden horse or staging, that he was caught and injured. It is urged that there was a keyway in the end of the shaft which made it more likely to catch his clothing than a plain shaft. But the keyway was not a defect, and the shaft was in the same condition when he was hurt as when he began to whitewash the room. The danger of being caught by contact with the shaft, whether he knew of the key way or not, was so great and obvious, that he must have appreciated and taken upon himself the risk of being caught and injured by coming in contact with the shaft. It was not necessary that he should appreciate every particular of the danger. Downey v. Sawyer, 157 Mass. 418, 420. Nor does the case show that his employer failed in any respect in his duty to the deceased. Rooney v. Sewall & Day Cordage Co. 161 Mass. 153, 160, and cases cited.
The evidence of the expert was properly excluded.* It is a matter of common observation that a shaft in which a keyway with sharp edges is sunk is more likely to take up clothing than a plain shaft. Bxceptions overruled.

 The questions put to the witness were as follows :
“ 1. With this shafting in the position it has been described here, revolving at the rate of 250 revolutions a minute, will you please state what danger would be apprehended or is to be apprehended from such a shafting?
“ 2. Does a keyway in a shaft enhance or appreciate the ordinary dangers of a revolving shaft, if so, how? ”
The counsel for the plaintiff stated that he desired to show by this witness *158that such a keyway enhances the ordinary dangers of shafting by reason of the fact that it affords a projection, or an edge upon the shafting, which is more likely to take up clothing than the shafting would itself.